[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS
                                                         FILED
                        FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                 U.S.
                         ________________________ ELEVENTH CIRCUIT
                                                      AUG 30, 2011
                                                       JOHN LEY
                               No. 11-10917              CLERK
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 2:10-cr-14018-KMM-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

RICHARD NOEL QUEZADA,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (August 30, 2011)

Before TJOFLAT, HULL and PRYOR, Circuit Judges.

PER CURIAM:

      On June 10, 2010, Richard Quezada pled guilty to two counts of violating 8

U.S.C. § 1324(a)(2)(B)(ii) (knowingly bringing illegal aliens to the United States
upon the high seas for the purpose of commercial advantage or financial gain), and

the district court sentenced him to concurrent prison terms of three years.1

        As part of his guilty pleas, Quezada stipulated that he brought the illegal

aliens from the Bahamas to the United States on a 34 foot Wellcraft Marine boat.

On February 22, 2010, the date of Quezada’s arrest, the Department of Homeland

Security, Customs and Border Patrol (“CBP”) seized the vessel pursuant to 8

U.S.C. § 1324(b) as an instrumentality used in the commission of a federal felony,

i.e., 8 U.S.C. § 1324(a)(2)(B)(ii). The vessel, it was later determined, was

registered to All Professional Electrical Contractors, Inc. (“APECI”), a company

located in Boca Raton, Florida. The next day, February 23, CBP served Quezada

with a Civil Asset Forfeiture Reform Act (“CAFRA”) Seizure Notice, an Election

of Proceedings Form, and a Seized Asset Claim Form, all of which informed him

that the vessel was subject to civil forfeiture and that CBP believed that he might

have an interest in it. Assuming that Quezada had such interest, the notice

instructed him to state his interest in the vessel under oath via the Seized Asset

Claim Form.




        1
         We affirmed Quezada’s sentences in United States v. Quezada, 409 Fed.App’x 272
   th
(11 Cir. 2010).

                                             2
      Quezada executed the form and submitted it to the CBP Asset Forfeiture

Office. The Asset Forfeiture Office rejected the form because it was incomplete,

and on March 8, 2010, via certified mail, sent Quezada a second CAFRA Seizure

Notice and Seized Asset Claim Form, informing him that he needed to submit the

Form to the Office by March 30, 2010, if he wished to have the case referred for

court action. In addition to this, the Office sent two CAFRA Seizure Notices, one

via certified mail, to the vessel’s registered owner, APECI; the mailings were

returned “Not Deliverable as Addressed, Unable to Forward.”

      The Asset Forfeiture Office received no response to the above mailings. It

therefore published a Notice of Seizure in accordance with law; again, it received

no response. Thus, on May 17, 2010, the vessel was administratively forfeited to

the United States and on August 13, 2010 sold at auction.

      On December 6, 2010, Quezada moved the district court pursuant to Federal

Rule of Criminal Procedure 41(g) to order the vessel returned to him. Attached to

his motion was a completed Seized Asset Claim Form. After the Government

filed its response, the district court, without holding an evidentiary hearing, denied

the motion, finding that Quezada had not shown that he ever mailed the Form to

the Asset Forfeiture Office; that the Government’s affidavit established that the




                                          3
Form had never been received; and that the vessel having been sold, the

Government had nothing to return. Quezada now appeals the court’s decision.

      Quezada concedes that he twice received notice of the seizure, and that the

second notice informed him that the Asset Forfeiture Office had not received a

completed Seized Asset Claim Form from him, but asserts that he resubmitted a

completed Form to the Office. He thus contends that an evidentiary hearing is

required to determine whether he mailed the completed Form. And, since the

vessel was auctioned and is no longer in the Government’s possession, he requests

money damages.

      As an initial matter, we note that Rule 41(g) was not the appropriate means

of challenging the forfeiture because the vessel was forfeited in an administrative

action, pursuant to 18 U.S.C. § 981(a)(1)(C). See United States v. Eubanks, 169

F.3d 672, 674 (11th Cir. 1999) (holding that a Rule 41(g) motion is unavailable if

property is retained as a result of civil forfeiture instead of for use as evidence);

Fed. R. Crim. P. 1(a)(5)(B) (stating that the Federal Rules of Criminal Procedure

do not apply to a civil property forfeiture for violation of a federal statute).

Instead, the exclusive remedy for challenging such an action is under the CAFRA.

18 U.S.C. § 983(e)(5); Valderrama v. United States, 417 F.3d 1189, 1196 (11th

Cir. 2005). Even though, Quezada brought his motion pursuant to Rule 41(g), we

                                           4
liberally construe his pro se motion as an action brought under CAFRA, as the

district court apparently did. See Boxer X v. Harris, 437 F.3d 1107, 1110 (11th

Cir. 2006) (“[p]ro se pleadings are held to a less stringent standard than pleadings

drafted by attorneys and will, therefore, be liberally construed” (quotation

omitted)).

      While we lack jurisdiction to review the merits of an administrative

forfeiture, we have jurisdiction to review whether the agency followed the proper

procedural safeguards. See Valderrama, 417 F.3d at 1196. Furthermore, federal

courts can, in “exceptional cases,” invoke equitable jurisdiction over

administrative forfeitures. Id. at 1197 (quotation omitted).

      In reviewing a district court’s civil forfeiture decision, we examine the

court’s factual findings for clear error and its conclusions of law de novo. United

States v. One 1990 Beechcraft, 1900 C Twin Engine Turbo-Prop Aircraft,

Venezuelan Registration No. YV219T, Serial UC118, 619 F.3d 1275, 1277 n.4

(11th Cir. 2010). And we review de novo a district court’s decision not to invoke

its equitable jurisdiction. Valderrama, 417 F.3d at 1194.

      In an administrative forfeiture proceeding, individuals whose property

interests are at stake action are entitled to notice reasonably calculated to inform

them of the proceeding and to afford them an opportunity to be heard.

                                          5
Valderrama, 417 F.3d at 1196-97. In a civil forfeiture proceeding in district court,

a party claiming an interest in the forfeited property who did not receive notice

must show that the Government should have known that such party had an interest

but failed to take reasonable steps to notify the party. 18 U.S.C. § 983(e)(1)(A).

Once the claimant has notice, 18 U.S.C. § 983(a)(2)(C) requires that the claimant

“(i) identify the specific property being claimed; (ii) state the claimant’s interest in

such property; and (iii) be made under oath, subject to penalty of perjury.”

      A federal court may exercise equitable jurisdiction if “the petitioner’s

conduct and the merits of his petition require judicial review to prevent manifest

injustice.” Eubanks, 169 F.3d at 674. “Such jurisdiction, therefore, is only

appropriate in exceptional cases where equity demands intervention.” In re

$67,470.00, 901 F.2d 1540, 1544 (11th Cir. 1990). The considerations that should

guide the district court’s exercise of equitable jurisdiction are:

      (1) whether the government agents seized the property in callous
      disregard for the constitutional rights of the petitioner; (2) whether
      the petitioner has an individual interest in and need for the material he
      seeks to have returned; (3) whether the petitioner would be
      irreparably injured by denial of the return of the property; and
      (4) whether the petitioner has an adequate remedy at law.

Id. at 1545 (quotation omitted). In addition, under CAFRA, the claimant has the

burden of proving that he is an “innocent owner,” which means that he is an



                                           6
“owner who did not know of the conduct giving rise to the forfeiture.” 18 U.S.C.

§ 983(d)(2)(A)(i).

       The district court did not clearly err in denying Quezada’s motion because

Quezada received notice of the pending forfeiture and did not produce evidence

showing that he followed the instructions in the notice for asserting an interest in

the vessel. Further, contrary to Quezada’s contention, the court was not required

to hold an evidentiary hearing because there were no disputed issues of material

fact. Quezada was not an “innocent owner” and the merits of his petition did not

require the court to conduct “judicial review to prevent manifest injustice.”

Accordingly, the district court did not err in declining to grant equitable relief.

See 18 U.S.C. § 983(d)(2)(A)(i); Eubanks, 169 F.3d at 674.

       As for Quezada’s claim for money damages in lieu of the return of the

vessel, we note that sovereign immunity protects the Government from such claim

because there has been no express and unequivocal statutory waiver by Congress

which would apply in Quezada’s case. See United States v. Potes Ramirez, 260

F.3d 1310, 1315-16 (11th Cir. 2001).2

       AFFIRMED.


       2
         “Sovereign immunity protects the government from lawsuits for damages unless
immunity is expressly waived by statute.” Potes Ramirez, 260 F.3d at 1315-16 (holding that
sovereign immunity protects the government from money damages sought under Rule 41(e)).


                                              7